DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and formal matters
This is in response to papers filed 3/1/2021.
Claims 2, 19, 28-32, 34-35 are pending.
Claims 2, 28 have been amended.
Claims 34-35 have been added by amendment.
Applicant’s election without traverse of group 1 and the species of claim 3 in the reply filed on 4/9/2018 is acknowledged.
Claims 2, 19, 28-32, 34-35 are pending and being examined.
The objection to the specification has been withdrawn in view of the amendment to provide a SEQ ID NO.
The 112 (a) rejection has been withdrawn in view of the amendment to the claims.
The 112 (b) rejection has been withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 04/28/2017 and is a national stage entry of PCT/GB2015/053238 with an international filing date: 10/29/2015 and claims foreign 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19, 28, 31. 31, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Gimenez (Clinical Chimica Acta (2012) volume 413, pages 1576-1582),  Hake (Proceeding National Academy of sciences, USA (2006) volume 103, pages 6428-6435), Wu (nature Genetics (2012) volume 44, pages 251-253),  Gabrielli (Molecular and Cellular Biochemistry (1985) volume 65, 57-66), He (Journal of Biological Chemistry (2008) volume 104, pages 2004-2015), Cantor (USPGPUB2013/0230858) and Bischoff (USPGPUB 2007/0243549), Holdenrieder (Clinical Chemistry (2005) volume 51, pages 1544-1546)
The claims are broad and provide no correlation.  Thus the claims encompass a method of investigation.
The art as exemplified below demonstrates the recited histones of the claims were known and indicated as involved in cancer. The exemplified art suggests the detection of circulating of nucleosomes in blood or serum and examination of epigenetic analysis including immunoassay.  The art exemplified below  suggests methods of isolating nucleosomes from blood using antibodies.  Thus the claimed method is the combination of isolating nucleosomes from the blood of subjects with cancer, by use of 
Further the claims set forth comprising language allowing additional steps.
Garcia-Gimenez provides a review on epigenetic biomarkers (title).  Garcia-Gimenez teaches isolation of epigenetic markers from whole blood or plasma (3, page 1578, 2nd column).  Garcia-Gimenez teaches isolation of histones (3.1, page 1578, 2nd column). Garcia-Gimenez teaches epigenetic studies (3.1.2, 1579) (claim 35). 
Hake provides a review/hypothesis about the role H3 variants in mammalian genomes.  Hake teaches the sequences of the H3 variants including H3.3, H3.2, H3.3 and H3.1t (figure 1, 2nd column 6429).  Hake teaches, “ H3.2 is enriched in PTMs associated with gene silencing (K27 di- and trimethylation), and H3.1 is enriched in PTMs associated with gene activation (K14 acetylation) and gene silencing (K9 dimethylation), suggesting that these mammalian H3 variants may, indeed, have separate biological functions (23). These studies underscore a general conclusion: Remarkably similar histone proteins may vary considerably in their expression and PTM profiles. Determining how these differences translate into different biological functions and, notably, whether different functions, indeed, exist for the closely related H3.1 and H3.2 remains a challenge for future research.” (page 6429, 2nd column, 2nd full paragraph). Hake teaches, “We favor the general view that histone variants, especially H3.1, H3.2, and H3.3, contribute to not only gene expression and silencing events, but also to the maintenance of epigenetic inheritance.” (page 6431, 2nd column, 1st paragraph).
nd column top).
Gabrielli teaches, “The adult tissues show very similar patterns of nucleosomal histone subtypes (Figs. la, 2a). These are characterized by a predominance of H3-3 relative to H3-2 and H3-1 and by approximately equal amounts of H2A-1 and H2A-2. The H3-1 of lung cells (Fig. 1) appears to migrate somewhat more slowly than adult liver H3-1 (Fig. 2) in Triton-urea gels; a similar difference has been observed in mouse lung and liver and may be due to a higher acetylation level of H3-1 in lung cells (Zweidler, personal communication). A characteristically different subtype pattern is found in fetal liver (Fig. 2b), in lung carcinoma (Fig. lc), in cultured carcinoma cells (Figs. lb, 2d, 3) and in cultured hepatoblastoma cells (Fig. 2c). In these cells H3-1 is the most abundant H3 variant and H3-3 the least abundant, and H2A-1 predominates over H2A-2.” (page 59, 2nd column paragraphs 2-3)
He teaches H3.1 is expressed at time of DNA synthesis (2008, 1st column, 1st paragraph).
Garcia-Gimenez, Hake, Wu, Gabrielli, He demonstrate that H3.1, H3.2 and H3t were known and extensively studied at the time of filing with respect to their role in gene regulation and cancer.  Further Wu demonstrates mutations in histone H3 and specifically H3.1 were found in cancer. While Gabrielli and He teach H3.1 expression is increased in cancer cells.

However, Cantor teaches, “Technology provided herein relates in part to methods, processes and apparatuses for non-invasive assessment of genetic variations. “ (abstract)
Cantor teaches, “[0006] Cell-free DNA (CF-DNA) is composed of DNA fragments that originate from cell death and circulate in peripheral blood. High concentrations of CF-DNA can be indicative of certain clinical conditions such as cancer, trauma, burns, myocardial infarction, stroke, sepsis, infection, and other illnesses.”
Cantor teaches, “[0011] Also provided, in some aspects, are methods for enriching vesicle-free nucleic acid in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises vesicle-free nucleic acid and vesicular nucleic acid; and (b) separating some or substantially all of the vesicular nucleic acid from the sample nucleic acid, thereby generating a separation product, where vesicle-free nucleic acid in the separation product is enriched relative to vesicle-free nucleic acid in the sample nucleic acid. In some embodiments, the method further comprises (c) analyzing nucleic acid in the separation product. “
Cantor teaches, “[0012] Also provided, in some aspects, are methods which comprise analyzing nucleic acid in a separation product prepared by a process comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises vesicle-free nucleic acid and vesicular 
Cantor teaches, “[0021] Also provided, in some aspects, are methods for enriching a histone-associated nucleic acid species in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises a first histone-associated nucleic acid species and a second histone-associated nucleic acid species; and (b) separating some or substantially all of the first histone-associated nucleic acid species from the sample nucleic acid, thereby generating a separation product enriched for the second histone-associated nucleic acid species. In some embodiments, the method further comprises (c) analyzing nucleic acid in the separation product. “
Cantor teaches, “[0042] Nucleic acid may be isolated from any type of suitable biological specimen or sample (e.g., a test sample). A sample or test sample can be any specimen that is isolated or obtained from a subject (e.g., a human subject, a pregnant female). Non-limiting examples of specimens include fluid or tissue from a subject, including, without limitation, umbilical cord blood, chorionic villi, amniotic fluid, cerebrospinal fluid, spinal fluid, lavage fluid (e.g., bronchoalveolar, gastric, peritoneal, ductal, ear, arthroscopic), biopsy sample (e.g., from pre-implantation embryo), celocentesis sample, fetal nucleated cells or fetal cellular remnants, washings of female reproductive tract, urine, feces, sputum, saliva, nasal mucous, prostate fluid, lavage, 
Cantor teaches, “0091] In one example, histone H3.1 can be highly enriched in fetal liver, compared to histone H3.1 levels in adult tissues including liver, kidney and heart. In adult tissue, the H3.3 variant can be more abundant than the H3.1 variant (see e.g., United States Patent Application Publication nos. 2007/0243549 and 2010/0240054). Thus, a first histone-associated nucleic acid species can be a nucleic acid associated with histone H3.3 and a second histone-associated nucleic acid species can be a nucleic acid associated with histone H3.1. Because histone H3.1 can be enriched in fetal tissue, separating some or substantially all of the first histone-associated nucleic acid species (i.e. histone H3.3 associated nucleic acid) from the sample nucleic acid can deplete a proportion of maternal nucleic acid and generate a separation product enriched for fetal nucleic acid relative to fetal nucleic acid in the sample nucleic acid. In some instances, the conformational structure of fetal DNA in nucleosomes is such that histone H3.1 is more exposed in fetal DNA than in maternal DNA. Such a difference can also be exploited to target histone H3.1.”
	Cantor teaches, “[0094] Separation methods that employ a binding agent, for example, can be used to deplete a particular histone-associated nucleic acid in a sample. In such methods, histone proteins (and the histone-associated nucleic acid) bound by the agent are separated away from the sample. A binding agent is an agent that specifically binds to a particular histone or histone variant. An agent "specifically binds" to a histone or histone variant if the binding agent binds preferentially to the histone or histone variant and, e.g., has less than about 30%, 20%, 10%, 5% or 1% 
Cantor teaches, “[0095] In some embodiments, the binding agent is specific for a particular histone or histone variant. Such histones or histone variants may include, for example, any histone protein, subtype, epitope, or isoform described herein or known in the art, each of which may include any of the posttranslational modifications described herein or known in the art or which may be unmodified. In some embodiments, the binding agent is specific for a histone originating from a maternal cell. In some embodiments, the binding agent is specific for a modified histone. In some embodiments, the binding agent is specific for a modified histone comprising a certain amount and/or combination of posttranslational modifications, such as, for example methylation, phosphorylation and/or acetylation. In some embodiments, the binding agent is specific for a methylated histone. In some embodiments, the binding agent is specific for an acetylated histone. In some embodiments, the binding agent is specific for a phosphorylated histone. In some embodiments, the binding agent is specific for an unmodified histone. In some embodiments, the binding agent is specific for an unmethylated histone. In some embodiments, the binding agent is specific for a non-
Cantor teaches, “[0275] In some embodiments, the presence or absence of a cell proliferation disorder (e.g., a cancer) is determined by using a method or apparatus described herein. For example, levels of cell-free nucleic acid in serum can be elevated in patients with various types of cancer compared with healthy patients. Patients with metastatic diseases, for example, can sometimes have serum DNA levels approximately twice as high as non-metastatic patients. Patients with metastatic diseases may also be identified by cancer-specific markers and/or certain single nucleotide polymorphisms or short tandem repeats, for example. Non-limiting examples of cancer types that may be positively correlated with elevated levels of circulating DNA include breast cancer, colorectal cancer, gastrointestinal cancer, hepatocellular cancer, lung cancer, melanoma, non-Hodgkin lymphoma, leukemia, multiple myeloma, bladder cancer, hepatoma, cervical cancer, esophageal cancer, pancreatic cancer, and prostate cancer. Various cancers can possess, and can sometimes release into the bloodstream, nucleic acids with characteristics that are distinguishable from nucleic acids from non-cancerous healthy cells, such as, for example, epigenetic state and/or sequence variations, duplications and/or deletions. Such characteristics can, for example, be specific to a particular type of cancer. Thus, it is further contemplated that a method provided herein can be used to identify a particular type of cancer.”
Bischoff teaches, “[0023] The H3 subtype family consists of four different protein subtypes: the main types ( H3.1 and H3.2); the replacement subtype (H3.3); and the 
Bischoff teaches, “[0032] Histone-specific antibodies (Abs) raised against the decapeptide; Ser-Ala-Val-Met-Ala-Leu-Gln-Glu-Ala-Cys are preferred, which will hybridize to the targeted unique exposed peptide section of H3.1. However, larger peptide or smaller peptides which include a significant unique part of this sequence might alternatively be used. If such antibodies, for example, contain biotin, they may be sequestered using avidin conjugated to any desirable label, such as a fluorochrome. Alternatively, these histone-specific antibodies can be sequestered through the use of a secondary antibody, which is labeled and is specific for the primary antibody. As a 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a sample from a subjects with different cancers, contacting the sample with antibodies to histone H3.1, isolating the nucleic acids that that bound by the binding agents to histone H3.1and analyze the nucleic acid sequences isolated with the antibodies.  The artisan would be motivated to determine if there are specific nucleic acids (genes, genomic sequences, repeats, etc.) that are preferentially associated with histone H3.1, H3.2 or H3t in circulation.  Further the artisan would be motivated to determine if circulating nucleic acids with histone H3.1, H3.2 or H3t were associated with a specific tissue or cancer (similar to the arts teachings with respect to fetal development/maternal difference).  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to obtain and analyze nucleic acids from known samples.  
With regards to claim 14, Cantor teaches, “[0006] Cell-free DNA (CF-DNA) is composed of DNA fragments that originate from cell death and circulate in peripheral blood. High concentrations of CF-DNA can be indicative of certain clinical conditions such as cancer, trauma, burns, myocardial infarction, stroke, sepsis, infection, and other illnesses.”

Hake, Wu, Cantor and Bischoff teaches methods of isolating circulating nucleic acid from blood based on the nucleic acids association with histones and in particular histone H3.1.
Hake, Wu, Cantor, Gabrielli, and Bischoff do not specifically teach analyzing the associated nucleosomes or DNA by an immunoassay.
However, Holdenrieder teaches, “Although circulating DNA has generally been referred to as cell-free DNA, it is likely that a significant proportion is bound to protein molecules, possibly as nucleosomes. This conclusion is supported by theory and by observations. Theoretically, circulating DNA is mostly released from degrading cells after cleavage by endonucleases that cut the chromatin into the basic nucleosomal elements (1, 2). Empirically, DNA fragments in circulation are mainly sized in multiples of the nucleosomal DNA (3, 4). Filtration experiments have shown that circulating RNA seems to be associated with particles, whereas DNA is not (5 ). This might be attributable to the arrangement of DNA in nucleosomes, which conserves them from proteolytic digestion in blood. Nucleosomal complexes consist of duplicate copies of the histones H2A, H2B, H3, and H4 as core proteins, with 146 bp of DNA on the outside (6).”
Claim 28 has been added by amendment and recites, “wherein the immunoassay method comprises contacting the cell free nucleosomes bound in step (ii) with a second antibody  which binds to an epigenetic epitope of the cell free nucleosomes and detecting the binding of said second antibody..”  The broadest reasonable interpretation of this is the claim encompass immunoassays of nucleosomes isolated and still attached to the binding agent or alternatively nucleosomes that have been isolated by the binding agent and released from the binding agent.
Holdenrieder teaches, “The nucleosome ELISA (Cell Death Detection ELISAplus; Roche Diagnostics) is based on a quantitative sandwich enzyme immunoassay principle. Monoclonal mouse antibodies directed against DNA (single- stranded and double-stranded) and histones (H1, H2A, H2B, H3, and H4) detect specifically mono- and oligonucleosomes. The anti-histone antibody additionally binds to the microtiter plate, whereas the anti-DNA antibody labeled with peroxidase reacts with 2,2-azinobis( 3-ethylbenzothiazoline sulfonate) (21 ). The amount of captured nucleosomes is proportional to the resulting color development and enables quantification in nanograms per milliliter DNA by use of a calibration curve constructed with known amounts of nucleosomal DNA.”(1546, 1st column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use ELISA to quantitate the amount of DNA in the samples.  The artisan would be motivated as Holdenrieder teaches, “Because the ELISA technique has advantages in cost, time, and labor, it may be an alternative to quantitative PCR, particularly for serial measurements.”  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method for another.
The art of Garcia-Gimenez, Hake, Wu, Gabrielli, He, Holdenrieder, and Bischoff demonstrate that different histone modifications and histone variants were known.

However, the art of record demonstrates immunoassays methods for detection of characterized proteins were known.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect different histone variants or isoforms in the isolated nucleosomes via immunoassay from subjects with different cancers.  The artisan would be motivated to determine if different histone variants or isoforms are present in nucleosomes from different cancers.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known histone variants or modifications by different methods.  
Response to Arguments
	The response traverses the rejection by reviewing what the representative feels is the legal standard. This is noted.
The response continues by conceding that Hake, Wu and Gabrielli teach the role of H3.1, H3.2 and H3t in cancer.  The response continues by asserting Hake, Wu and Gabrielli do not specifically teach circulating nucleosomes.  This argument has been thoroughly reviewed but is not considered persuasive as Garcia-Gimenz and Cantor suggest the isolation of cell free DNA with histones (or nucleotsomes).  
	The response continues by asserting the teachings of Cantor are limited to fetal nucleic acids.  This argument has been thoroughly reviewed but is not considered persuasive as Cantor teaches:
cell-free nucleic acid in serum can be elevated in patients with various types of cancer compared with healthy patients. Patients with metastatic diseases, for example, can sometimes have serum DNA levels approximately twice as high as non-metastatic patients. Patients with metastatic diseases may also be identified by cancer-specific markers and/or certain single nucleotide polymorphisms or short tandem repeats, for example. Non-limiting examples of cancer types that may be positively correlated with elevated levels of circulating DNA include breast cancer, colorectal cancer, gastrointestinal cancer, hepatocellular cancer, lung cancer, melanoma, non-Hodgkin lymphoma, leukemia, multiple myeloma, bladder cancer, hepatoma, cervical cancer, esophageal cancer, pancreatic cancer, and prostate cancer. Various cancers can possess, and can sometimes release into the bloodstream, nucleic acids with characteristics that are distinguishable from nucleic acids from non-cancerous healthy cells, such as, for example, epigenetic state and/or sequence variations, duplications and/or deletions. Such characteristics can, for example, be specific to a particular type of cancer. Thus, it is further contemplated that a method provided herein can be used to identify a particular type of cancer. (emphasis added by examiner).
The response further notes that while the teachings of Cantor in paragraph 0275 suggest cell free DNA in cancer it does not specifically teach the use of binding agents for the recited histones.  This argument has been thoroughly reviewed but is not considered persuasive as Garcia-Gimenez, Hake, Wu, Gabrielli, He do implicate the recited histones in cancer.
The response continues by asserting, “.n view of Hake, Wu, Gabrielli, a skilled person knows that cancer tissue and cells have certain patterns of histone subtypes, without any understanding of how that relates to circulating cell-free histone variants. In view of Cantor, the skilled artisan understands methods to enrich blood samples for certain histone subpopulations, yet is offered no guidance or direction that H3.1, H3.2, or H3t are associated with tumors or cancer.”  Applicant is arguing the teachings of 
The response repeats arguments that none of the recited reference teach circulating nucleosomes with the recited histones is associated with cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require the histones or nucleosomes are correlated with cancer, but merely nucleosomes in the blood of a subject with a tumor or cancer are isolated.  
The response further provides arguments the method would not be obvious or predictable.  This argument has been thoroughly reviewed but is not considered persuasive as First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding unpredictability of the prior art must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
	The response continues by asserting, “the skilled artisan appreciates that the composition of chromatin (including histone variants) that are present in a cancer cell (e.g., present in a tissue biopsy specimen or a cell-line) differs from the composition of circulating cell-free nucleosomes. These differences are due to a wide variety of molecular biological processes that impact the make-up of circulating cell-free nucleosomes. The processes include, but are not limited to, alterations of chromatin and histone composition during apoptosis or necrosis, during active or passive release into the extracellular compartment, and during circulation by proteases, nucleases in the bloodstream. Accordingly, the skilled artisan understands the impact of these biological processes, in addition to other as yet unknown effects, makes it impossible to predict the composition of circulating cell-free nucleosomes in view of the composition of chromatin inside a cell..  This again is merely arguments of counsel and has not been substantiated by evidence.  Further the claims do not require the histones or 
The response continues by asserting Bischoff does not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response continues by asserting Holdenrider does not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response continues by asserting Berlin, Riley, Liedert do not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Garcia-Gimenez (Clinical Chimica Acta (2012) volume 413, pages 1576-1582),  Hake (Proceeding National Academy of sciences, USA (2006) volume 103, pages 6428-  as applied to claims 2, 19, 28, 31, 34-35 above, and further in view of Berlin US2009/0208941).
The teachings of Garcia-Gimenez, He, Hake, Wu, Cantor, Gabrielli, Bischoff, Holdenrieder are set forth above and render obvious the isolation of nucleosomes by use of H3.1 antibodies as well immunoassaying the isolated nucleosome.
Garcia-Gimenez, He, Hake, Wu, Cantor, Gabrielli, Bischoff, Holdenrieder do not specifically teach detection of modified nucleotides in an immune assay.
However, Berlin teaches methods of sensitive detecting methylation of cytosine by use of a methylation specific antibody.(claim 19).
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the invention to detect methylation in the isolated nucleosomes.  The artisan would be motivated to determine nucleosomes having different histones have different methylation patterns.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect known nucleotide modifications.  
Response to Argument
The response continues by asserting Berlin does not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hake (Proceeding National Academy of sciences, USA (2006) volume 103, pages 6428-6435), Wu (nature Genetics (2012) volume 44, pages 251-253),  Gabrielli (Molecular and Cellular Biochemistry (1985) volume 65, 57-66) , Cantor (USPGPUB2013/0230858) and Bischoff (USPGPUB 2007/0243549), Holdenrieder (Clinical Chemistry (2005) volume 51, pages 1544-1546)  as applied to claims 2, 19, 28, 31, 34-35 above, and further in view of Riley (USPGPUB 2011/0268752 .
The teachings of Garcia-Gimenez, He, Hake, Wu, Cantor, Gabrielli, Bischoff, Holdenrieder are set forth above and render obvious the isolation of nucleosomes by use of H3.1 antibodies as well immunoassaying the isolated nucleosome.
Garcia-Gimenez, He, Hake, Wu, Cantor, Gabrielli, Bischoff, Holdenrieder do not specifically teach detection of histone modification in an immune assay.
However, Riley teaches, “HDAC is are known to increase histone acetylation, resulting in chromatin remodelling and modulation of gene transcription.” (0142) Riley teaches detection of histone modification including histone acetylation by ELISA and western blotting(02013).  .
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the invention to detect acetylation in the isolated nucleosomes.  The artisan would be motivated to determine nucleosomes having different acetylation patterns are associated with different cancers or genes.  The .  
Response to Argument
The response continues by asserting Riley do not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hake (Proceeding National Academy of sciences, USA (2006) volume 103, pages 6428-6435), Wu (nature Genetics (2012) volume 44, pages 251-253),  Gabrielli (Molecular and Cellular Biochemistry (1985) volume 65, 57-66) , Cantor (USPGPUB2013/0230858) and Bischoff (USPGPUB 2007/0243549), Holdenrieder (Clinical Chemistry (2005) volume 51, pages 1544-1546)  as applied to claims 2, 19, 28, 31, 34-35 above, and further in view of Liedert (Nucleic Acids Research (2006) volume 34, e47, pages 1-12).
While the specification recites, “nucleosome adducts” the specification does not provide a limiting definition.  Thus the broadest reasonable interpretation is any adduct that can be considered part of a nucleosome including DNA adducts.
The teachings of Garcia-Gimenez, He, Hake, Wu, Cantor, Gabrielli, Bischoff, Holdenrieder are set forth above and render obvious the isolation of nucleosomes by use of H3.1 antibodies as well immunoassaying the isolated nucleosome.

However, Lieder teaches methods of adduct Specific antibodies to detect DNA lesions in subjects treated with cisplatin .(claim 9).
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the invention to detect nucleosomes in the isolated nucleosomes from patients treated with cisplatin.  The artisan would be motivated to determine nucleosomes having different histones have different adduct patterns.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect known nucleosome adducts.  
Response to Argument
The response continues by asserting Liedert does not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 19, 28, 31, 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/320440in view of Cantor (USPGPUB2013/0230858) and Bischoff (USPGPUB 2007/0243549), Holdenrieder (Clinical Chemistry (2005) volume 51, pages 1544-1546).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to A method for isolating circulating cell free nucleosomes of tumor origin from a biological sample by affinity purification wherein said method comprises the steps of: (i) contacting the sample with a histone H3.1 and/or H3.2 and/or H3t binding agent. (ii) isolating bound nucleosomes from the sample; and (iii) analyzing the isolated cell free nucleosomes by an immunoassay method.”
The claims of ‘440 are drawn to a method of detecting and/or screening for colorectal cancer (CRC), a colorectal adenoma or a polyp in a patient, comprising: (a) identifying a patient found to be positive for fecal occult blood; and (b) detecting or measuring the level of one or more moieties in a blood, serum or plasma sample obtained from the patient, wherein the moiety is selected from a cell free nucleosome, an epigenetic feature of a cell free nucleosome, carcinoembryonic antigen, an iron metabolism biomarker or a hypoxia inducible factor, wherein the result obtained in step 
The claims while reciting an epigenetic feature of a nucleosome does not specifically teach the steps I, ii, iii of the instant claims.
Cantor teaches, “Technology provided herein relates in part to methods, processes and apparatuses for non-invasive assessment of genetic variations. “ (abstract)
Cantor teaches, “[0006] Cell-free DNA (CF-DNA) is composed of DNA fragments that originate from cell death and circulate in peripheral blood. High concentrations of CF-DNA can be indicative of certain clinical conditions such as cancer, trauma, burns, myocardial infarction, stroke, sepsis, infection, and other illnesses.”
Cantor teaches, “[0011] Also provided, in some aspects, are methods for enriching vesicle-free nucleic acid in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises vesicle-free nucleic acid and vesicular nucleic acid; and (b) separating some or substantially all of the vesicular nucleic acid from the sample nucleic acid, thereby generating a separation product, where vesicle-free nucleic acid in the separation product is enriched relative to vesicle-free nucleic acid in the sample nucleic acid. In some embodiments, the method further comprises (c) analyzing nucleic acid in the separation product. “
Cantor teaches, “[0012] Also provided, in some aspects, are methods which comprise analyzing nucleic acid in a separation product prepared by a process comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological 
Cantor teaches, “[0021] Also provided, in some aspects, are methods for enriching a histone-associated nucleic acid species in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises a first histone-associated nucleic acid species and a second histone-associated nucleic acid species; and (b) separating some or substantially all of the first histone-associated nucleic acid species from the sample nucleic acid, thereby generating a separation product enriched for the second histone-associated nucleic acid species. In some embodiments, the method further comprises (c) analyzing nucleic acid in the separation product. “
Cantor teaches, “[0042] Nucleic acid may be isolated from any type of suitable biological specimen or sample (e.g., a test sample). A sample or test sample can be any specimen that is isolated or obtained from a subject (e.g., a human subject, a pregnant female). Non-limiting examples of specimens include fluid or tissue from a subject, including, without limitation, umbilical cord blood, chorionic villi, amniotic fluid, cerebrospinal fluid, spinal fluid, lavage fluid (e.g., bronchoalveolar, gastric, peritoneal, ductal, ear, arthroscopic), biopsy sample (e.g., from pre-implantation embryo), celocentesis sample, fetal nucleated cells or fetal cellular remnants, washings of female reproductive tract, urine, feces, sputum, saliva, nasal mucous, prostate fluid, lavage, 
Cantor teaches, “0091] In one example, histone H3.1 can be highly enriched in fetal liver, compared to histone H3.1 levels in adult tissues including liver, kidney and heart. In adult tissue, the H3.3 variant can be more abundant than the H3.1 variant (see e.g., United States Patent Application Publication nos. 2007/0243549 and 2010/0240054). Thus, a first histone-associated nucleic acid species can be a nucleic acid associated with histone H3.3 and a second histone-associated nucleic acid species can be a nucleic acid associated with histone H3.1. Because histone H3.1 can be enriched in fetal tissue, separating some or substantially all of the first histone-associated nucleic acid species (i.e. histone H3.3 associated nucleic acid) from the sample nucleic acid can deplete a proportion of maternal nucleic acid and generate a separation product enriched for fetal nucleic acid relative to fetal nucleic acid in the sample nucleic acid. In some instances, the conformational structure of fetal DNA in nucleosomes is such that histone H3.1 is more exposed in fetal DNA than in maternal DNA. Such a difference can also be exploited to target histone H3.1.”
	Cantor teaches, “[0094] Separation methods that employ a binding agent, for example, can be used to deplete a particular histone-associated nucleic acid in a sample. In such methods, histone proteins (and the histone-associated nucleic acid) bound by the agent are separated away from the sample. A binding agent is an agent that specifically binds to a particular histone or histone variant. An agent "specifically binds" to a histone or histone variant if the binding agent binds preferentially to the histone or histone variant and, e.g., has less than about 30%, 20%, 10%, 5% or 1% 
Cantor teaches, “[0095] In some embodiments, the binding agent is specific for a particular histone or histone variant. Such histones or histone variants may include, for example, any histone protein, subtype, epitope, or isoform described herein or known in the art, each of which may include any of the posttranslational modifications described herein or known in the art or which may be unmodified. In some embodiments, the binding agent is specific for a histone originating from a maternal cell. In some embodiments, the binding agent is specific for a modified histone. In some embodiments, the binding agent is specific for a modified histone comprising a certain amount and/or combination of posttranslational modifications, such as, for example methylation, phosphorylation and/or acetylation. In some embodiments, the binding agent is specific for a methylated histone. In some embodiments, the binding agent is specific for an acetylated histone. In some embodiments, the binding agent is specific for a phosphorylated histone. In some embodiments, the binding agent is specific for an unmodified histone. In some embodiments, the binding agent is specific for an unmethylated histone. In some embodiments, the binding agent is specific for a non-
Cantor teaches, “[0275] In some embodiments, the presence or absence of a cell proliferation disorder (e.g., a cancer) is determined by using a method or apparatus described herein. For example, levels of cell-free nucleic acid in serum can be elevated in patients with various types of cancer compared with healthy patients. Patients with metastatic diseases, for example, can sometimes have serum DNA levels approximately twice as high as non-metastatic patients. Patients with metastatic diseases may also be identified by cancer-specific markers and/or certain single nucleotide polymorphisms or short tandem repeats, for example. Non-limiting examples of cancer types that may be positively correlated with elevated levels of circulating DNA include breast cancer, colorectal cancer, gastrointestinal cancer, hepatocellular cancer, lung cancer, melanoma, non-Hodgkin lymphoma, leukemia, multiple myeloma, bladder cancer, hepatoma, cervical cancer, esophageal cancer, pancreatic cancer, and prostate cancer. Various cancers can possess, and can sometimes release into the bloodstream, nucleic acids with characteristics that are distinguishable from nucleic acids from non-cancerous healthy cells, such as, for example, epigenetic state and/or sequence variations, duplications and/or deletions. Such characteristics can, for example, be specific to a particular type of cancer. Thus, it is further contemplated that a method provided herein can be used to identify a particular type of cancer.”
Bischoff teaches, “[0023] The H3 subtype family consists of four different protein subtypes: the main types ( H3.1 and H3.2); the replacement subtype (H3.3); and the 
Bischoff teaches, “[0032] Histone-specific antibodies (Abs) raised against the decapeptide; Ser-Ala-Val-Met-Ala-Leu-Gln-Glu-Ala-Cys are preferred, which will hybridize to the targeted unique exposed peptide section of H3.1. However, larger peptide or smaller peptides which include a significant unique part of this sequence might alternatively be used. If such antibodies, for example, contain biotin, they may be sequestered using avidin conjugated to any desirable label, such as a fluorochrome. Alternatively, these histone-specific antibodies can be sequestered through the use of a secondary antibody, which is labeled and is specific for the primary antibody. As a 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a sample from a subjects with colorectal cancers, contacting the sample with binding agents to histone H3.1, isolating the nucleic acids that that bound by the binding agents to histone H3.1and analyze the nucleic acid sequences isolated with the antibodies.  The artisan would be motivated to isolate and detect cell free nucleosomes as the claims teach it is diagnostic for CRC.  Further the artisan would be motivated to determine if circulating nucleic acids with histone H3.1, H3.2 or H3t were associated with a CRC (similar to the arts teachings with respect to fetal development/maternal difference).  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to obtain and analyze nucleic acids from known samples.  
With regards to claim 18, Bischoff teaches, “[0032] Histone-specific antibodies (Abs) raised against the decapeptide; Ser-Ala-Val-Met-Ala-Leu-Gln-Glu-Ala-Cys are preferred, which will hybridize to the targeted unique exposed peptide section of H3.1.”
The teachings of the claims, Cantor and Bischoff  teaches methods of isolating circulating nucleic acid from blood based on the nucleic acids association with histones and in particular histone H3.1.

However, Holdenrieder teaches, “Although circulating DNA has generally been referred to as cell-free DNA, it is likely that a significant proportion is bound to protein molecules, possibly as nucleosomes. This conclusion is supported by theory and by observations. Theoretically, circulating DNA is mostly released from degrading cells after cleavage by endonucleases that cut the chromatin into the basic nucleosomal elements (1, 2). Empirically, DNA fragments in circulation are mainly sized in multiples of the nucleosomal DNA (3, 4). Filtration experiments have shown that circulating RNA seems to be associated with particles, whereas DNA is not (5 ). This might be attributable to the arrangement of DNA in nucleosomes, which conserves them from proteolytic digestion in blood. Nucleosomal complexes consist of duplicate copies of the histones H2A, H2B, H3, and H4 as core proteins, with 146 bp of DNA on the outside (6).”
Claim 28 has been added by amendment and recites, “wherein the immunoassay method comprises contacting the cell free nucleosomes bound in step (ii) with a second binding agent which binds to an epigenetic epitope of the cell free nucleosomes and detecting the binding of said second binding agent..”  The broadest reasonable interpretation of this is the claim encompass immunoassays of nucleosomes isolated and still attached to the binding agent or alternatively nucleosomes that have been isolated by the binding agent and released from the binding agent.
Holdenrieder teaches, “The nucleosome ELISA (Cell Death Detection ELISAplus; Roche Diagnostics) is based on a quantitative sandwich enzyme immunoassay st column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use ELISA to quantitate the amount of DNA in the samples.  The artisan would be motivated as Holdenrieder teaches, “Because the ELISA technique has advantages in cost, time, and labor, it may be an alternative to quantitative PCR, particularly for serial measurements.”  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method for another.
The teachings of the claims, Cantor and Bischoff  demonstrate that different histone modifications and histone variants were known.
The teachings of the claims, Cantor and Bischoff do not specifically teach immunoassays to detect histone modifications and histone variants.
However, the art of record demonstrates immunoassays methods for detection of characterized proteins were known.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect different histone variants or 
Response to Arguments
The response traverses the rejection in view of the amendment in view of the arguments with respect to the independent claim.  These arguments are not persuasive for the reasons of record.
Claim 19, 28, 31. 31, 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-7, 9-11, 13-17, 23-24 of copending Application No.   16925125 in view of Cantor (USPGPUB2013/0230858) and Bischoff (USPGPUB 2007/0243549), Holdenrieder (Clinical Chemistry (2005) volume 51, pages 1544-1546).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-xtensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method for isolating circulating cell free nucleosomes of tumor origin from a biological sample by affinity purification wherein said method comprises the steps of: (i) contacting the sample with a histone H3.1 and/or H3.2 and/or H3t binding agent. (ii) isolating bound nucleosomes from the sample; and (iii) analyzing the isolated cell free nucleosomes by an immunoassay method.”

Dependent claims draw the invention to variants of histone H3, which encompasses H3.1.
The claims while reciting an epigenetic feature of a nucleosome does not specifically teach the steps I, ii, iii of the instant claims.
Cantor teaches, “Technology provided herein relates in part to methods, processes and apparatuses for non-invasive assessment of genetic variations. “ (abstract)
Cantor teaches, “[0006] Cell-free DNA (CF-DNA) is composed of DNA fragments that originate from cell death and circulate in peripheral blood. High concentrations of CF-DNA can be indicative of certain clinical conditions such as cancer, trauma, burns, myocardial infarction, stroke, sepsis, infection, and other illnesses.”
Cantor teaches, “[0011] Also provided, in some aspects, are methods for enriching vesicle-free nucleic acid in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises vesicle-free nucleic acid and vesicular nucleic acid; and (b) separating some 
Cantor teaches, “[0012] Also provided, in some aspects, are methods which comprise analyzing nucleic acid in a separation product prepared by a process comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises vesicle-free nucleic acid and vesicular nucleic acid; and (b) separating some or substantially all of the vesicular nucleic acid from the sample nucleic acid, thereby generating a separation product, where vesicle-free nucleic acid in the separation product is enriched relative to vesicle-free nucleic acid in the sample nucleic acid.”
Cantor teaches, “[0021] Also provided, in some aspects, are methods for enriching a histone-associated nucleic acid species in sample nucleic acid, comprising: (a) obtaining cell-free circulating sample nucleic acid from a biological sample, which sample nucleic acid comprises a first histone-associated nucleic acid species and a second histone-associated nucleic acid species; and (b) separating some or substantially all of the first histone-associated nucleic acid species from the sample nucleic acid, thereby generating a separation product enriched for the second histone-associated nucleic acid species. In some embodiments, the method further comprises (c) analyzing nucleic acid in the separation product. “

Cantor teaches, “0091] In one example, histone H3.1 can be highly enriched in fetal liver, compared to histone H3.1 levels in adult tissues including liver, kidney and heart. In adult tissue, the H3.3 variant can be more abundant than the H3.1 variant (see e.g., United States Patent Application Publication nos. 2007/0243549 and 2010/0240054). Thus, a first histone-associated nucleic acid species can be a nucleic acid associated with histone H3.3 and a second histone-associated nucleic acid species can be a nucleic acid associated with histone H3.1. Because histone H3.1 can be enriched in fetal tissue, separating some or substantially all of the first histone-associated nucleic acid species (i.e. histone H3.3 associated nucleic acid) from the sample nucleic acid can deplete a proportion of maternal nucleic acid and generate a separation product enriched for fetal nucleic acid relative to fetal nucleic acid in the sample nucleic acid. In some instances, the conformational structure of fetal DNA in 
	Cantor teaches, “[0094] Separation methods that employ a binding agent, for example, can be used to deplete a particular histone-associated nucleic acid in a sample. In such methods, histone proteins (and the histone-associated nucleic acid) bound by the agent are separated away from the sample. A binding agent is an agent that specifically binds to a particular histone or histone variant. An agent "specifically binds" to a histone or histone variant if the binding agent binds preferentially to the histone or histone variant and, e.g., has less than about 30%, 20%, 10%, 5% or 1% cross-reactivity with another molecule. Methods for binding an agent to a histone or histone variant are described, for example, in US patent application publication nos. 2007/0243549 and 2010/0240054. Binding agents can be any binding agent known in the art or described herein, such as antibodies as described above. In some embodiments, the binding agent (e.g., antibody) is coupled to a solid support as described above. Such separation methods may include a lysis step to release nucleic acid contained in vesicles, in some embodiments. Methods for lysing vesicles are known in the art and generally include the use of a commercially available lysis buffer. 
Cantor teaches, “[0095] In some embodiments, the binding agent is specific for a particular histone or histone variant. Such histones or histone variants may include, for example, any histone protein, subtype, epitope, or isoform described herein or known in the art, each of which may include any of the posttranslational modifications described herein or known in the art or which may be unmodified. In some embodiments, the binding agent is specific for a histone originating from a maternal cell. In some 
Cantor teaches, “[0275] In some embodiments, the presence or absence of a cell proliferation disorder (e.g., a cancer) is determined by using a method or apparatus described herein. For example, levels of cell-free nucleic acid in serum can be elevated in patients with various types of cancer compared with healthy patients. Patients with metastatic diseases, for example, can sometimes have serum DNA levels approximately twice as high as non-metastatic patients. Patients with metastatic diseases may also be identified by cancer-specific markers and/or certain single nucleotide polymorphisms or short tandem repeats, for example. Non-limiting examples of cancer types that may be positively correlated with elevated levels of circulating DNA include breast cancer, colorectal cancer, gastrointestinal cancer, hepatocellular cancer, lung cancer, melanoma, non-Hodgkin lymphoma, leukemia, multiple myeloma, bladder 
Bischoff teaches, “[0023] The H3 subtype family consists of four different protein subtypes: the main types ( H3.1 and H3.2); the replacement subtype (H3.3); and the testis specific variant (H3t). Although H3.1 and H3.2 are closely related, only differing at Ser.sup.96, H3.1 differs from H3.3 in at least 5 amino acid positions. H3.1 is highly enriched in fetal liver, in comparison to its presence in adult tissues including liver, kidney and heart. In adult human tissue, the H3.3 variant exceeds the H3.1; whereas the converse is true for fetal liver. It has now been found that the conformational structure of fetal DNA in nucleosomes is such that H3.1 subtype is better exposed, compared to the corresponding H3.1 subtype in maternal nucleosomes and that there are post-translational modifications, e.g., methylation, which occur differently in fetal and maternal histones of H3 subtype, and as a result, this difference can be exploited to target H3.1 histone to enrich and/or isolate fetal DNA based on nucleosome recovery. For example, it is feasible to employ antibodies targeted to a unique exposed section of the fetal H3.1 histone to identify and sequester nucleosomes in maternal plasma which carry fetal DNA; such permits subsequent screening for and/or diagnosis of 
Bischoff teaches, “[0032] Histone-specific antibodies (Abs) raised against the decapeptide; Ser-Ala-Val-Met-Ala-Leu-Gln-Glu-Ala-Cys are preferred, which will hybridize to the targeted unique exposed peptide section of H3.1. However, larger peptide or smaller peptides which include a significant unique part of this sequence might alternatively be used. If such antibodies, for example, contain biotin, they may be sequestered using avidin conjugated to any desirable label, such as a fluorochrome. Alternatively, these histone-specific antibodies can be sequestered through the use of a secondary antibody, which is labeled and is specific for the primary antibody. As a further alternative, the histone-specific antibody may be directly labeled with a radioisotope or a fluorochrome, such as FITC or rhodamine, so such secondary detection reagents would not be required. Selective separation of these fetal DNA-origin histone complexes is then effected by immunoprecipitation using one of the methods mentioned above.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a sample from a subjects with colorectal cancers, contacting the sample with binding agents to histone H3.1, isolating the nucleic acids that that bound by the binding agents to histone H3.1and analyze the nucleic acid sequences isolated with the antibodies.  The artisan would be motivated to isolate and detect cell free nucleosomes as the claims teach it is diagnostic for CRC.  Further the artisan would be motivated to determine if circulating nucleic acids with histone H3.1, H3.2 or H3t were associated with a CRC (similar to the arts teachings with 
With regards to claim 14, Cantor teaches, “[0006] Cell-free DNA (CF-DNA) is composed of DNA fragments that originate from cell death and circulate in peripheral blood. High concentrations of CF-DNA can be indicative of certain clinical conditions such as cancer, trauma, burns, myocardial infarction, stroke, sepsis, infection, and other illnesses.”
With regards to claim 18, Bischoff teaches, “[0032] Histone-specific antibodies (Abs) raised against the decapeptide; Ser-Ala-Val-Met-Ala-Leu-Gln-Glu-Ala-Cys are preferred, which will hybridize to the targeted unique exposed peptide section of H3.1.”
The teachings of the claims, Cantor and Bischoff  teaches methods of isolating circulating nucleic acid from blood based on the nucleic acids association with histones and in particular histone H3.1.
The teachings of the claims, Cantor and Bischoff  do not specifically teach analyzing the associated nucleosomes or DNA by an immunoassay.
However, Holdenrieder teaches, “Although circulating DNA has generally been referred to as cell-free DNA, it is likely that a significant proportion is bound to protein molecules, possibly as nucleosomes. This conclusion is supported by theory and by observations. Theoretically, circulating DNA is mostly released from degrading cells after cleavage by endonucleases that cut the chromatin into the basic nucleosomal elements (1, 2). Empirically, DNA fragments in circulation are mainly sized in multiples of the nucleosomal DNA (3, 4). Filtration experiments have shown that circulating RNA 
Claim 28 has been added by amendment and recites, “wherein the immunoassay method comprises contacting the cell free nucleosomes bound in step (ii) with a second binding agent which binds to an epigenetic epitope of the cell free nucleosomes and detecting the binding of said second binding agent..”  The broadest reasonable interpretation of this is the claim encompass immunoassays of nucleosomes isolated and still attached to the binding agent or alternatively nucleosomes that have been isolated by the binding agent and released from the binding agent.
Holdenrieder teaches, “The nucleosome ELISA (Cell Death Detection ELISAplus; Roche Diagnostics) is based on a quantitative sandwich enzyme immunoassay principle. Monoclonal mouse antibodies directed against DNA (single- stranded and double-stranded) and histones (H1, H2A, H2B, H3, and H4) detect specifically mono- and oligonucleosomes. The anti-histone antibody additionally binds to the microtiter plate, whereas the anti-DNA antibody labeled with peroxidase reacts with 2,2-azinobis( 3-ethylbenzothiazoline sulfonate) (21 ). The amount of captured nucleosomes is proportional to the resulting color development and enables quantification in nanograms per milliliter DNA by use of a calibration curve constructed with known amounts of nucleosomal DNA.”(1546, 1st column)

The teachings of the claims, Cantor and Bischoff  demonstrate that different histone modifications and histone variants were known.
The teachings of the claims, Cantor and Bischoff do not specifically teach immunoassays to detect histone modifications and histone variants.
However, the art of record demonstrates immunoassays methods for detection of characterized proteins were known.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect different histone variants or isoforms in the isolated nucleosomes via immunoassay from subjects with different cancers.  The artisan would be motivated to determine if different histone variants or isoforms are present in nucleosomes from different cancers.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known histone variants or modifications by different methods
Response to Arguments

Summary
NO claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634